BMW Vehicle Owner Trust 2010-A Accrued Interest Date:10/25/10Collection Period Ending: 10/31/10 Current Payment Date:11/26/10 Period: 7 Balances Initial Beginning of Period End of Period Pool Balance $ $ $ Yield Supplement Overcollateralization $ $ $ Adjusted Pool Balance $ $ $ Reserve Account $ $ $ Overcollateralization $ $ $ Notes Class A-1 Notes $ - - Class A-2 Notes $ $ $ Class A-3 Notes $ $ $ Class A-4 Notes $ Reconciliation of Collection Account Available Funds: Available Interest: Interest Collected on Receivables $ Servicer Advances Servicer Advance Reimbursement Administrative Purchase Payment Warranty Purchase Payment Recoveries Investment Earnings on Trust Accounts Interest from Reserve Account Interest from Collection Account Total Available Interest $ Available Principal: Principal Collection on Receivables Receipts of Scheduled Principal $ Receipts of Pre-Paid Principal Liquidation Proceeds Administrative Purchase Payment Warranty Purchase Payment Total Available Principal $ Advances from the Reserve Account $ Release from the Reserve Fund Account $ Total Available Funds $ Distributions: Servicing Fees $ Non-recoverable Servicer Advance Reimbursement Noteholder’s Accrued and Unpaid Interest Priority Principal Distribution to Noteholder’s Reserve Account Deposit to achieve the Specified Reserve Account Balance Regular Principal Distributable Amount to Noteholders Owner Trustee and Indenture Trustee Fees Certificate Distribution Account (any remaining payments) Total Distributions $ Monthly Period Receivables Principal Balance Calculation Beginning Receivable Principal Balance $ Monthly Principal Received Regular Principal Received $ Prepaid Principal Received Liquidations Principal Balance Allocable to Gross Charge-offs Principal Portion of Repurchased Receivables Total Monthly Principal Amounts $ Ending Receivable Principal Balance $ Distributions Interest Distributable Amount Interest Rate Current Payment Per $1,000 Class A-1 Notes % $ Class A-2 Notes % $ Class A-3 Notes % $ Class A-4 Notes % $ $ Monthly Principal Distributable Amount Beginning Balance Current Payment Ending Balance Per $1,000 Note Factor Class A-1 Notes - - Class A-2 Notes $ $ Class A-3 Notes $ $ Class A-4 Notes $ $ $ Carryover Shortfalls Prior Period Carryover Current Payment Per $1,000 Class A-1 Interest Carryover Shortfall - - - Class A-2 Interest Carryover Shortfall - - - Class A-3 Interest Carryover Shortfall - - - Class A-4 Interest Carryover Shortfall - - - Yield Supplement Overcollateralization Beginning Period Required Amount $ Beginning Period Amount Current Distribution Date Required Amount Current Period Release Ending Period Amount Next Distribution Date Required Amount $ Reserve Account Beginning Period Required Amount $ Beginning Period Amount Net Investment Earnings Current Period Deposit Amount Due Reserve Fund Draw Amount Ending Period Required Amount Release to Depositor Ending Period Amount $ Overcollateralization Beginning Period Overcollateralization Amount $ Target Overcollateralization Amount $ Ending Period Over Collateralization Amount $ Current Period Release $ Receivables Data Beginning Period Ending Period Number of Specified Leases Weighted Average Remaining Term Weighted Average Annual Percentage Rate % % Delinquencies Dollar Amount Percentage 30-59 Days $ % 60-89 Days % 90-119 Days % 120+ Days % Total 30+ Days Past Due $ % Write-offs Gross Principal Write-offs for Current Period $ Recoveries for Current Period Net Write-Offs for Current Period Cumulative Net Realized Losses $ Repossessions Dollar Amount Units Beginning Period Repossessed Receivables Balance 30 Ending Period Repossessed Receivables Balance 37 Principal Balance of 90+ Day Repossessed Vehicles 16
